[Letterhead of BancorpSouth, Inc.] April 19, 2012 Via EDGAR Kathryn McHale U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re:BancorSouth, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 27, 2012 Definitive Proxy Statement on Schedule 14A Filed March 23, 2012 File No. 1-12991 Dear Ms. McHale: We are in receipt of the comments of the staff of the Securities and Exchange Commission ( the “Staff”) contained in its letter dated April 6, 2012 with respect to the above-referenced filing (the “Comment Letter”). As I discussed via telephone with David Lyon of your office last week, the Company hereby requests an extension of time to respond to the Comment Letter.The Company will endeavor to respond to the comments made by the Staff in the Comment Letter no later than May 4, 2012. If you have any questions regarding the foregoing, please do not hesitate to call me at (662) 680-2536. Sincerely, /s/_William L. Prater William L. Prater Chief Financial Officer BancorpSouth, Inc. Cc: E.Marlee Mitchell, Esq. David G. Wilson, Esq.
